        Case 3:20-cv-00282-BAJ-EWD             Document 116   07/27/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


MARK ANTHONY SPELL, ET AL.
                                                        CIVIL ACTION
VERSUS
                                                        NO. 20-282-BAJ-EWD
JOHN BEL EDWARDS, ET AL.
                                               AND

MARK ANTHONY SPELL, et al.
                                                        CIVIL ACTION NO.
VERSUS
                                                        NO. 21-423-JWD-SDJ
GOVERNOR JOHN BEL EDWARDS,
Individually and in his official capacity as
Governor of the State of Louisiana, ET AL.

                                          ORDER

       Counsel having advised the Court that the above matters are related, (See Doc. 1,

page 9 in Civil Action 21-423-JWD-SDJ),

        IT IS ORDERED that Civil Action 21-423-JWD-SDJ, Spell et al v. Edwards et al

hereby reassigned from United States District Judge John W. deGravlles, United States

Magistrate Judge Scott D. Johnson to United States District Judge Brian A. Jackson and

United States Magistrate Judge Erin Wilder-Doomes.

        Signed in Baton Rouge, Louisiana, on July 26, 2021.




                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA



                                                 S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
